DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 1, 4-7, 10-13 has been amended, claims 8-9 have been cancelled, claims 2-3, 14-20 have been withdrawn and claims 1-7, 10-20 are pending as amended on 02/03/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 02/03/21. In particular, claim 1 has been amended to delete features “for increasing the viscosity of a fracturing fluid”, and “fracturing fluid” and to add feature “well treatment composition.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.      This application is a 371 of PCT/US2015/062952 11/30/2015, PCT/US2015/ 062952 has PRO 62/085,645 11/30/2014.

Response to Amendment
8.         Applicant's amendment filed on 02/03/21, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to the rejection of claims 1, 4-7, 10-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 02/03/21, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. 
10.       Applicant's arguments with respect to the rejection of claims 1, 5-6, 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Nimerick (US 6177385), and claims 4, 7, 13 under 35 U.S.C. 103 as being unpatentable over Nimerick in view of Dalrymple (US 6070664) filed on 02/03/21, have been fully considered but are moot in view of amendment. In view of amendment to claims and response, a new ground(s) of rejection is made. Applicants argument regarding the dissolved solid has been respectfully considered but are not persuasive because Nimerick expressly discloses 2% KCl (equivalent to 20,000 ppm) (column 12, lines 21-25). 
11.       Applicants arguments regarding double patent rejection filed on 02/03/21 have been fully considered but are moot in view of amendment. In view of amendment to claims and response, a new ground(s) of rejection is made.
Scope of the Elected Invention
12.        Claims 1-7, 10-20 are pending in this application.  Claims 2-3,14-20 have been withdrawn in an amendment filed on 02/03/21. The scope of the elected subject matter that will be examined and searched is as follows:
           Claim 1, 4-7, 10-13 directed to a composition and species (i) polymer: guar gum, (ii) boron compound: boric acid, and (iii) pH buffer: diethylenetriamine.

Double Patenting
13.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
14.      Claims 1, 4-7, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent No. 10808166 (hereinafter called “‘166”) in view of Dalrymple (US 6070664). 
           Regarding instant claim 1, ‘166 claim 1 discloses a fracturing fluid comprising a polysaccharide, water having greater than 1500 ppm dissolved solid, alkylamine pH buffer, the alkylamine pH buffer being capable of maintaining the fracturing fluid at a pH level greater than 9.0 at temperatures greater than about 80° F; a second alkaline pH 
          However, Dalrymple discloses a treatment composition for increasing the viscosity of the fracturing fluid, the composition comprising a galactomannan polymer such as guar gum, a boron compound such as boric acid to crosslink the polymer and pH buffer such as alkylamine, e.g. diethylenetriamine (column 3, lines 10-30, column 4, lines 57-59, column 5, lines 23-, column 6, lines -21).
         At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘166 claims with the aforementioned teachings of Dalrymple to provide a composition comprising a galactomannan polymer such as guar gum in order to use such fluid in wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, the galactomannan polymer such as guar gum for the viscosification purpose.
           Regarding claims 4-5, ‘166 claim 3 discloses about 4 to 6 gpt polysaccharide slurry, about 0.4 to 0.6 gpt boron compound, and about 0.5 to 3.5 gpt alkylamine are added to the fracturing fluid.
          Regarding claim 6, Dalrymple discloses polymer such as guar gum and boron compound such as boric acid (column 3, lines 41-42, column 4, lines 52-55). 
prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
           Regarding claim 7, Dalrymple discloses pH buffer such as diethylenetriamine (column 4, lines 13-14). 
            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘166 claims with the aforementioned teachings of Dalrymple to provide a composition comprising pH buffer such as diethylenetriamine in order to use such fluid in wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Regarding claims 10-11, ‘166 claim 1 discloses a fracturing fluid comprising a water having greater than 1500 ppm dissolved solid encompasses 10,000 ppm or 100,000 ppm dissolved solids.
Regarding claim 12, Dalrymple discloses sea water (column 3, lines 14-23).
As evidenced from https://petrowiki.org/Glossary:Sea_water_ composition, downloaded on 11/18/2019, sea water contains magnesium 1,300 ppm, read on instant claim amount of greater than about 150 ppm.
           Regarding claim 13, Dalrymple discloses polymer such as guar gum and pH buffer such as diethylenetriamine (column 3, lines 41-42, column 4, lines 13-14). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘166 claims with the aforementioned teachings of Dalrymple to provide a composition comprising discloses polymer such as guar gum and pH buffer such as diethylenetriamine in order to use such fluid in wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Claim Rejections - 35 USC § 102
15.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


      Claims 1, 5-6, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimerick (US 6177385; IDS filed on 05/30/17).
            Regarding claims 1, 6, Nimerick discloses a well treatment fracturing composition comprising an aqueous galactomannan polymer such as guar gum, a boron compound such as boric acid to crosslink the polymer and a combination of pH buffer such as alkali metal hydroxide and hydroxyalkyl amine such as triethanolamine (pH stabilizer), wherein the pH buffer is capable of maintaining the pH of the composition is above 9 at temperature greater than 80 0F (column 4, lines 52-61, column 7, lines 30-33, column 7, lines 59-, column 8, -33, column 13, lines 37-38, claims 1, 13, figure 2). Nimerick further discloses the composition comprises 2% KCl (equivalent to 20,000 ppm) (column 12, lines 21-25; read on greater than 1,500 ppm total dissolved solids). Although Nimerick discloses triethanolamine (1 gal/1000 gal) as a pH stabilizer, as evidenced from Fu (US 2010/0132948; para [0045]) the organoamine such as triethanolamine in an amount from about 0.01 weight percent to about 2.0 weight percent is used as a pH adjusting (pH buffer) agent in the oilfield. It has been noted that the amount of triethanolamine disclosed in Nimerick fall into the range of the pH buffer disclosed in Fu. Hence the amount of triethanolamine in Nimerick read on claimed pH buffer comprising an amine. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 
            Regarding claim 5, Nimerick discloses aqueous galactomannan polymer such as guar gum in an amount of 25 lb/1000 gal and 1.5 gal/1000 gal of 20% sodium tetraborate (1.5 gal (20% sodium tetraborate; density 1.73) equivalent to 4.32 lb (column 13, lines 36-41) read on claimed amount of galactomannan polymer is at least about 3 times the amount of boron compound, by weight.
            Regarding claims 10, Nimerick discloses the composition comprises 2% KCl (equivalent to 20,000 ppm) (column 12, lines 21-25; read on greater than 10,000 ppm total dissolved solids)

Claim Rejections - 35 USC § 103
17.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

19.       Claims 4, 7, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nimerick as applied to claim 1 above, and further in view of Dalrymple (US 6070664). 
           Nimerick includes features of claim 1 above. 
           Regarding claim 4, Nimerick does not disclose the amount of pH buffer comprising an amine is at least about 3 times the amount of boron compound, by weight.
            However, Dalrymple discloses a treatment composition for increasing the viscosity of the fracturing fluid, the composition comprising a galactomannan polymer such as guar gum, a boron compound such as boric acid to crosslink the polymer and pH buffer such as alkylamine, e.g. diethylenetriamine (column 3, lines 10-30, column 4, lines 57-59, column 5, lines 23-, column 6, lines -21). Dalrymple further discloses pH buffer such as alkanolamine, e.g. diethanolamine or alkylamine, e.g. diethylenetriamine, wherein pH buffer such as alkanolamine or alkylamine in an amount of range from about 1% to about 13% by weight of the crosslinking composition (column 6, lines 15-18) and the boron compound such as boric acid in an amount of from about 3% to about 82% by weight of the crosslinking composition (column 5, lines 61-64) which has a portion that overlaps from 9-13 wt% of the alkylamine that overlaps the lower portion of the boric acid range.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Nimerick with the aforementioned teachings of Dalrymple to  Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, the pH buffer for adjusting the pH of the composition to the alkaline pH. 
           A prima facie case of obviousness exists for the composition, where Dalrymple discloses pH buffer such as alkanolamine or alkylamine in an amount of range from about 1% to about 13% by weight of the crosslinking composition and the boron compound such as boric acid in an amount of from about 3% to about 82% by weight of the crosslinking composition, overlapping the requirement of claim 4. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
           Regarding claim 7, Nimerick discloses the composition comprising an aqueous galactomannan polymer such as guar gum (column 6, lines 25-26) but does not disclose the pH buffer comprising diethylenetriamine. 
            However, Dalrymple discloses a treatment composition comprising a galactomannan polymer such as guar gum, a boron compound such as boric acid to crosslink the polymer and pH buffer such as alkanolamine e.g. diethanolamine or alkylamine, e.g. diethylenetriamine (column 3, lines 10-30, column 4, lines 57-59, column 5, lines 23-, column 6, lines -21).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Nimerick with the aforementioned teachings of Dalrymple to provide a composition comprising pH buffer such as alkylamine, e.g. diethylenetriamine, in order to use such fluid in the wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, the pH buffer for adjusting the pH of the composition to the alkaline pH.     
           Regarding claim 12, Nimerick does not disclose a well treatment composition comprises calcium levels greater than about 500 ppm or magnesium levels greater than about 150 ppm.
           However, Dalrymple discloses a treatment composition comprising a galactomannan polymer such as guar gum, a boron compound such as boric acid to crosslink the polymer and pH buffer such as alkanolamine e.g. diethanolamine or alkylamine, e.g. diethylenetriamine (column 3, lines 10-30, column 4, lines 57-59, column 5, lines 23-, column 6, lines -21). Dalrymple further discloses the water utilized 
             Regarding claim 13, Nimerick discloses the composition comprising an aqueous galactomannan polymer such as guar gum (column 6, lines 25-26) but does not disclose the pH buffer comprising diethylenetriamine. 
            However, Dalrymple discloses a treatment composition for increasing the viscosity of the fracturing fluid, the composition comprising a galactomannan polymer such as guar gum, a boron compound such as boric acid to crosslink the polymer and pH buffer such as alkanolamine e.g. diethanolamine or alkylamine, e.g. 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Nimerick with the aforementioned teachings of Dalrymple to provide a composition comprising pH buffer such as alkylamine, e.g. diethylenetriamine, in order to use such fluid in the wellbore fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, the pH buffer for adjusting the pH of the composition to the alkaline pH.            
20.        Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nimerick as applied to claim 1 above, and further in view of Raysoni (US 2016/0060507).
           Nimerick includes the features of claim 1 above. 
           Regarding claim 11, Nimerick teaches water containing 2% KCl to make the fracturing fluid but the ppm level of 100,000 was silent in the composition.
          However, Raysoni discloses a fracturing fluid comprises produced water containing high amount of the total dissolved solids, and the gelling agents such as galactomannan gum, wherein the produced water contains the total dissolved solids ranging from about 20000 ppm to 250000 ppm, wherein the produced water have 
         It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Nimerick with the produced water containing high
 amount of the total dissolved solids ranging from about 20000 ppm to 250000 ppm, as taught by Raysoni. The rationale to do so would have been motivation provided by of Raysoni that produced water have abundance and ready availability at the wellsite.
            A prima facie case of obviousness exists for the composition, where Raysoni discloses the produced water containing high amount of the total dissolved solids ranging from about 20000 ppm to 250000 ppm, overlapping the requirement of claim 11. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).

Conclusion
21.        References Harris (US 5827804), Hutchings (US 2014/194327) and Sarkis (EP 1207267) were cumulative in nature to the above rejection and thus not set forth.
22.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768